Citation Nr: 0412486	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-05 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel
REMAND

The veteran served on active duty in the Army from October 
1954 to October 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 RO decision which denied a TDIU rating.  
In December 2003, the veteran appeared at a hearing before 
the Board.

The veteran's service-connected disabilities involve both 
knees.  The RO has assigned multiple percentage ratings for 
each of the knees, as follows: 20 percent for postoperative 
residuals of a right knee chondral tear; 10 percent for right 
knee arthritis; 20 percent for residuals of left knee 
chondral damage; and 10 percent for left knee arthritis.  The 
combined evaluation for these service-connected disabilities 
is 50 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2003).  

The evidence includes multiple medical and other statements 
suggesting that the veteran cannot work due to his service-
connected knee problems.  For example, a February 2003 letter 
from Dr. Nora Flores-Paras relates that the medication the 
veteran takes for degenerative joint disease cause drowsiness 
and prevent him from operating heavy machinery and driving a 
vehicle.  A February 2003 letter from Dr. Nick Viray states 
that the veteran is currently incapacitated as a result of 
severe bilateral degenerative arthritis of the knees.  The 
Board notes that the RO did not have the opportunity to 
review the evidence submitted by Drs. Flores-Paras and Viray, 
as the veteran waived RO initial consideration of this 
evidence.

Legal authority provides that a TDIU rating may be assigned 
when service-connected disabilities prevent gainful 
employment.  Ordinarily, for consideration of a TDIU rating, 
a veteran must meet certain schedular percentage 
requirements.  Specifically, if there is only one service-
connected disability, it must be ratable at 60 percent or 
more; if there are two or more service-connected 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  However, in exceptional cases, 
an extraschedular TDIU rating may be assigned even if the 
above schedular percentages are not met.  Rating boards are 
to submit to the Director, Compensation and Pension Service, 
for extraschedular consideration, all cases of veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards.  38 C.F.R. 
§ 4.16(b).

The percentage ratings for the veteran's service-connected 
right and left knee disabilities do not meet the minimum 
percentage requirements for consideration of a TDIU rating on 
a schedular basis under 38 C.F.R. § 4.16(a).  The Board 
itself does not have authority to award an extraschedular 
TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  
It may, however, determine that a TDIU claim warrants 
referral for consideration of a possible extraschedular 
rating.  Bowling v. Principi, 15 Vet.App. 1 (2001).  Under 
the circumstances of this case, the Board finds that referral 
of the case to the Director of Compensation and Pension 
Service, for consideration of a TDIU rating on an 
extraschedular basis under 38 C.F.R. § 4.16(b), is warranted.  

Accordingly, the case is remanded for the following action:

1.  The RO should refer the veteran's 
case to the Director of Compensation and 
Pension Service, for consideration of a 
TDIU rating on an extraschedular basis 
under 38 C.F.R. § 4.16(b).

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for a TDIU rating.  If the claim is 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




